Citation Nr: 1120304	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-25 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.   

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had right knee surgery in 1978 and right knee surgery in 1979 while on active service.

2.  The competent clinical evidence of record is against a finding that the Veteran had a blood transfusion as a result of surgery in service.  

3.  The Veteran is less than credible with regard to receiving a blood transfusion in service.

4.  There has been no demonstration by credible lay evidence, or by competent clinical evidence, that the Veteran contracted Hepatitis, had aggravation of Hepatitis, or had symptoms of Hepatitis, in service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in 

substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in August 2007, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, and the Veteran's statements in support of his claim, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

The Board finds that a VA examination/opinion with regard to the issue on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the STRs are negative for any complaint or finding of Hepatitis C or of a blood transfusion.  Although, the Veteran avers that he had a blood transfusion in service, the records reflect no such transfusion, and reflect that no significant blood was lost during surgery in service.  The Board finds the clinical records contemporaneous to the surgery are more probative than the Veteran's statements made approximately two decades later.  As the record does not establish the occurrence of an event in service, to which current disability may be related, an examination/opinion is not warranted pursuant to McLendon.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has Hepatitis C due to active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The claims file includes a November 2002 VA medical record which reflects that the Veteran has HCV (Hepatitis C virus).  Thus, the Board finds that the first element has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has averred that in 1978, he underwent knee surgery and received a blood transfusion.  He further avers that this blood transfusion was the cause of his Hepatitis.   

STRs reflect that the Veteran had surgery on his right knee in July 1978.  A July 1978 narrative summary states that the surgical procedure was "examination under anesthesia, arthroscopy, and arthrotomy, and media meniscectomy and pes anserinus transfer."  It was noted that "there were no intraoperative or postoperative complications."  The Veteran's operation was on July 13, 1978 and he was discharged from the hospital on July 18, 1978.  The operation report, dated July 13, 1978 reflects a description of the operation to include the following:  estimated blood loss 0. Replacement 0.  Complications 0." (Emphasis added.)  Thus, the STRs clearly reflect that the Veteran did not received a blood transfusion in 1978.  To the contrary, the STRs reflect zero blood replacement.  

The Veteran testified that he had two more knee surgeries while on active service, but that no blood was administered pursuant to these surgeries.  (See Board hearing transcript, page 4.)  Nevertheless, the Board will review the pertinent STRs.  STRs reflect that the Veteran had a surgery on his right knee in April 1979.  The April 1979 operation report reflects that the Veteran tolerated the procedure well.  It was noted that the estimated blood loss was "ten ccs".  The Board notes that a cubic centimeter (cc) is equivalent to 1 milliliter, or .034 fluid ounces, or 1/5 of a teaspoon.  Thus, ten ccs is equivalent to two teaspoons, or less than a tablespoon.  The report is negative for any blood transfusion, and the Veteran denied receiving a blood transfusion during this surgery.

The STRs are negative for a third surgery.  December 1980 STRs reflect that the Veteran had a surgery two and a half years earlier and another surgery one year earlier.  The report is negative for a third surgery.  Another subsequent December 1980 STR reflects that the Veteran was unfit for duty due to his ability to handle paperwork only.  There is no reference to a future surgery.  The Board notes that the Veteran separated from service in February 1981.  An April 1986 VA examination also notes that the Veteran had knee surgery twice.  No reference is made to a third surgery in service.  Thus, the Board finds that the competent objective evidence of record, contemporaneous to the Veteran's military service and in the five years thereafter, indicates that the Veteran had two knee surgeries in service, and that he did not receive a blood transfusion during either surgery.

The Board acknowledges that the VA medical records reflect that Hepatitis C "may have been contracted in the 1970's either from blood transfusion during knee surgery or from a few times when he used intranasal cocaine."  However, the Board finds that these notations are not competent medical opinions based on a review of pertinent medical records, but rather notations as to the Veteran's self-reported history, which is unsupported and less than credible with regard to having received a blood transfusion in service.  (In this regard, the Board also notes that the Veteran had two surgeries after service.)

As the second element of the claim for service connection, an in-service blood transfusion or other event that may have caused Hepatitis, has not been met, the Board finds that service connection is not warranted.  

The Board also notes that there is no clinical evidence of Hepatitis, or of symptoms of Hepatitis, in service.  The earliest clinical evidence of record of Hepatitis is approximately 20 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board acknowledges that symptoms of Hepatitis C may not manifest for many years after contraction of the virus.  Nonetheless, there is no competent credible evidence of record that the Veteran contracted Hepatitis C during service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Board finds that that the Veteran is less than credible that he received a blood transfusion in service.  Moreover, he is not competent to report that he contracted Hepatitis through a blood transfusion.  The Board notes that the Veteran also reported that he had intranasal cocaine use.  Even if the Board were to find that it was as likely as not that the Veteran had a blood transfusion in service, which it does not find, the record does not reflect that the Veteran has the medical expertise or training necessary to make an etiology determination with regard to Hepatitis.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for Hepatitis is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for Hepatitis C is denied. 





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


